Citation Nr: 1415003	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to February 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in San Diego, California dated in May 2009 (tinnitus) and February 2012 (obstructive sleep apnea).

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in February 2014.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013) (failure to appear for a scheduled hearing treated as withdrawal of request).  

Several issues appealed by the Veteran were subsequently granted in full by the RO.  These include the issues of entitlement to service connection for rhinitis, hemorrhoids, and a skin disorder.  As the complete benefit sought on appeal with respect to those matters has been granted, the appeals are resolved.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a final August 2002 rating decision, the RO denied service connection for tinnitus.

2.  The evidence added to the claims file since the August 2002 decision addresses the unestablished facts of a current diagnosis of tinnitus, notation of tinnitus in service, and a nexus between the two.  

3.  Relative equipoise has been attained between the evidence tending to establish service connection for tinnitus and the evidence against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for reopening of the claim of entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

2.  Tinnitus is related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for tinnitus on the basis that it was incurred in service.  The Veteran was separated from active duty on February 28, 2002.  The Veteran filed his initial claim for service connection on March 29, 2002.  On that claim form, he listed tinnitus as a disability for which he was seeking service connection.  The claim was denied in an August 2002 rating decision based on the notation of an April 2002 VA audio examiner that "[h]e does not report tinnitus."  

The Veteran did not appeal the August 2002 decision; however, in February 2009, he submitted a letter (dated February 7, 2009) signed by his private physician who noted that the Veteran carries a diagnosis of tinnitus and that, during his service, the Veteran was exposed to a high level of environmental noise due to work as an aviation structural mechanic and due to aircraft carrier duty.  The private physician opined that it is more likely than not that this condition was related to "military" duty (the Veteran in fact had naval service).  

Of record is an August 2009 report by the same private physician who provided the February 2009 report.  The August 2009 report essentially reiterates the prior opinion that the Veteran's tinnitus is related to noise exposure in service.  

As the February 2009 and August 2009 letters address each of the facts necessary for service connection that were unestablished at the time of the August 2002 rating decision, and raise a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received and reopening of the claim is warranted.  

The Board also finds that the point of relative equipoise has been attained between the evidence favoring the claim and the evidence against the claim.  In so finding, the Board notes that the somewhat cryptic notation of the April 2002 examiner leaves a reasonable doubt as to whether the Veteran was specifically asked about the presence of tinnitus.  It does not necessarily follow from the examiner's comment that a question was posed to the Veteran regarding tinnitus.  It is also possible that the Veteran was asked about tinnitus, but was not having symptoms at the time of the examination.  The examiner made no comment as to the history of symptoms.  This is a particularly significant omission in light of the Veteran's notation of tinnitus on a claim form filed only a month prior to the examination.  The examiner did not address this conflicting evidence.  

In interpreting the April 2002 examiner's statement, the Board accepts only the precise terms used by the examiner, i.e., that the Veteran did not report tinnitus to the examiner.  Based on the lack of meaningful discussion in the exceedingly brief April 2002 examination report, the opinion is considered inadequate.  It does not provide even a minimal level of certainty as to pertinent question, i.e., whether tinnitus has been present at any time since the claim was filed.  Thus, the Board cannot place any probative weight on the statement of the April 2002 examiner.  

The Veteran was afforded an additional VA examination in March 2009.  The examiner noted the Veteran's report of a ringing experienced at night or in the morning several times per week in either the right or left ear.  The Veteran reported that the onset had been gradual and first started in the service.  The examiner opined that "[t]here is no indication of an onset of tinnitus in the service or within a reasonable time post active duty time," and that tinnitus is less likely as not caused by or related to service.  In support of this finding, the examiner simply noted the finding of the April 2002 examiner (the March 2009 examiner described a May 7, 2002 report, which was the date of physician approval).  The March 2009 examiner did not address the Veteran's affirmative assertion as to tinnitus on the claim form filed one month before the 2002 examination or the Veteran's specific assertion to the March 2009 examiner that his tinnitus had started in the service.  

As the Board has found the April 2002 opinion to be inadequate, the Board finds that March 2009 opinion, inextricably based on that opinion, is also inadequate.  

After rejecting the inadequate VA opinions, the Board is left with the opinions of the Veteran's private physician.  While these opinions are essentially based on the Veteran's assertions, the Veteran is competent to describe his tinnitus symptoms and their date of onset.  His descriptions, specifically noted on the March 2002 claim form, and specifically described to his private physician, and indeed to the March 2009 VA examiner, have been consistent, and they relate the onset of tinnitus to service.  

To the extent of any remaining doubt, all reasonable doubt is resolved in favor of the claim.  The Board concludes that service connection for tinnitus is warranted.  

ORDER

Reopening of service connection for tinnitus is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran is seeking service connection for obstructive sleep apnea.  In contrast to the Veteran's report of onset of tinnitus, the Veteran did not report symptoms of obstructive sleep apnea in service, or on the initial post-service claim in March 2002, or on subsequent claims in November 2006 and February 2009.  The initial claim of entitlement to service connection for obstructive sleep apnea does not appear until June 2011 almost a decade after service separation.  Moreover, the Veteran's only description of the onset of symptoms comes on the VA Form 9.  The Veteran asserted that obstructive sleep apnea was not a well-known disease during his service, and while in service, he experienced symptoms such as snoring, sleepiness during the day, inability to fall asleep at night, waking up early, and fatigue.  He then also asserted a secondary relationship to service-connected rhinitis and hypertension.  

The Veteran has provided competent evidence that he experienced symptoms in service that may be associated with current obstructive sleep apnea.  Accordingly, a medical opinion is necessary to resolve the claim on a direct service-connected basis.  While the asserted secondary service connection etiology would appear to be based on lay speculation, on remand, the examiner should also be asked for an opinion on this assertion.  

Accordingly, the claim for service connection for obstructive sleep apnea is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of the claimed obstructive sleep apnea.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is asked to consider the Veteran's reported history of in-service symptoms such as snoring, daytime sleepiness, inability to fall asleep at night, early waking, and fatigue, the normal clinical findings for the mouth and throat at service separation, as well as the post-service clinical evidence, including a July 2010 sleep study.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that obstructive sleep apnea is causally or etiologically related to the Veteran's active service from March 1979 to February 2002.  

If not causally or etiologically related to the Veteran's active service, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that obstructive sleep apnea is causally or etiologically related to the service-connected hypertension or rhinitis.  

If not causally or etiologically related to the service-connected hypertension or rhinitis, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that obstructive sleep apnea has been permanently worsened beyond the natural progress of the disease by the service-connected hypertension or rhinitis.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


